DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10-11, 13, 15-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristan et al. (U.S. Pub. No. 2009/0177080 A1, hereinafter “Kristan”). 
Kristan discloses, regarding claim 1, an intramedullary nail (40, see Fig. 5, see also para. [0031] “cannulated intramedullary nail 40 is essentially a conventional cannulated intramedullary nail 9”), comprising: a proximal body portion (see annotated Fig. 5 below) that defines a proximal end of the intramedullary nail (see annotated Fig. 5 below); a distal body portion (see annotated Fig. 5 below), offset from the proximal body portion along a distal direction (see Fig. 5), and defining a distal end of the intramedullary nail (see annotated Fig. 5 below); an outer surface (see annotated Fig. 5 

    PNG
    media_image1.png
    682
    698
    media_image1.png
    Greyscale

Regarding claim 3, wherein the at least one guide (42) comprises a stop (e.g. end of 42) that is configured limit an insertion depth of the locator along the distal direction so as to secure the locator in the predetermined longitudinal position relative to the bone-anchor fixation hole (see Fig. 5, see para. [0031] “stopped and locked by the positional groove 42”).
Regarding claim 4, wherein the at least one guide (42) comprises at least one fixation guide (e.g. sides of 42) that is configured to engage the locator so as to secure the locator in the predetermined rotational orientation (see Fig. 5, see para. [0031] “stopped and locked by the positional groove 42”).
Kristan discloses, regarding claim 10, a system (see Fig. 1 and 5, see para. [0031] “cannulated intramedullary nail 40 is essentially a conventional cannulated intramedullary nail 9”), comprising: a targeting instrument (43) comprising a locator (47) that includes at least one of a sensor (45, see Fig. para. [0031]) and a magnetic field generator; and an intramedullary nail (40), comprising: a proximal body portion (see annotated Fig. 5 above) that defines a proximal end of the intramedullary nail (see annotated Fig. 5 above); a distal body portion (see annotated Fig. 5 above), offset from the proximal body portion along a distal direction (see annotated Fig. 5 above), and defining a distal end of the intramedullary nail (see annotated Fig. 5 above); an outer surface (see annotated Fig. 5 above) that extends from the proximal end to the distal end (see Fig. 5); an inner surface opposite the outer surface (see annotated Fig. 5 above), the inner surface defining a cannulation (see annotated Fig. 5 above) that extends into the proximal end towards the distal end (see Fig. 5), wherein the intramedullary nail defines: a bone-anchor fixation hole (52) that extends into the outer surface and through the inner surface such that the bone-anchor fixation hole is configured to receive a bone anchor therein (see Fig. 5); and a receptacle (41-42) that is proximate to the bone-anchor fixation hole and open to the cannulation such that the receptacle is configured to receive the locator therein from the cannulation (see Fig. 5), at least a portion of the receptacle having a shape that is complementary to a shape of at least a portion of the locator such that the receptacle (see Fig. 5, note that the shapes correspond) is configured to engage the locator so as to secure the locator in at least one of a predetermined longitudinal position and a predetermined rotational orientation (see Fig. 5, see para. [0031] “stopped and locked by the positional groove 42”).
Regarding claim 11, wherein the targeting instrument comprises a cable (50) that supports the locator at an end thereof (see Fig. 5).
Regarding claim 13, wherein the cable comprises a stiffener (44) that is configured to prevent the cable from twisting as the cable is inserted through the cannulation into the receptacle (see Fig. 5, see para. [0031] note that the cylindrical tube would be capable of preventing the cable from twisting).
Regarding claim 15, wherein the intramedullary nail comprises a stop (e.g. end of 42) that at least partially defines the receptacle, the stop configured limit an insertion depth of the locator along the distal direction so as to secure the locator in the predetermined longitudinal position relative to the bone-anchor fixation hole (see Fig. 5, see para. [0031] “stopped and locked by the positional groove 42”).
Regarding claim 16, wherein the intramedullary nail comprises at least one fixation guide (e.g. sides of 41 and 42) that at least partially defines the receptacle and is configured to engage the locator so as to secure the locator in the predetermined rotational orientation (see Fig. 5, see para. [0031] “stopped and locked by the positional groove 42”).
Kristan discloses, regarding claim 18, a method (see Fig. 1, see Fig. 9, see para. [0031], see claims 16-20), comprising: inserting (see claim  16) a locator (43) comprising at least one of a sensor (45) and a field generator along a distal direction into a cannulation of an intramedullary nail (40, see annotated Fig. 5 above) that extends into a proximal end of the intramedullary nail towards a distal end of the intramedullary nail along the distal direction (see annotated Fig. 5 above), the intramedullary nail defining a bone-anchor fixation hole (52) that extends into an outer surface of the intramedullary nail such that the bone-anchor fixation hole is configured to receive a bone anchor therein (see Fig. 5); and guiding the locator (see claim 16) from the cannulation into a receptacle (41-42) of the intramedullary nail that is proximate to the bone-anchor fixation hole such that the receptacle engages the locator so as to secure the locator in at least one of a predetermined longitudinal position and a predetermined rotational orientation (see Fig. 5, see para. [0031] “stopped and locked by the positional groove 42”).
Regarding claim 19, wherein the guiding step comprises causing the locator to engage a stop (e.g. end of 42) of the receptacle so as to limit an insertion depth of the locator along the distal direction (see Fig. 5, see para. [0031] “stopped and locked by the positional groove 42”).
Regarding claim 20, wherein the guiding step comprises causing the locator to engage at least one fixation guide (e.g. sides of 41 and 42) of the receptacle so as to secure the locator in the predetermined rotational orientation (see Fig. 5, see para. [0031] “stopped and locked by the positional groove 42”).

Allowable Subject Matter
Claim(s) 2, 5-9, 12, 14, 17, and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Ritchey et al. (U.S. Pub. No. 2010/0274121 A1), Janna et al. (U.S. Pub. No. 2013/0131679 A1), and Trinchese (U.S. Pub. No. 2005/0096655 A1) disclose intramedullary nails with a channel for a sensor / probe / emmitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773